   Case 1:11-cv-00691-LAK-RWL Document 2647 Filed 06/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                             No. 19-CR-561 (LAP)
-against-
                                             No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                     ORDER
                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall confer and inform the Court by letter of a

proposed briefing schedule on Mr. Donziger’s motion to dismiss

based on the Supreme Court's decision in United States v.

Arthrex, Inc.   (See dkt. no. 330.)

SO ORDERED.

Dated:      June 23, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   1
